          Case 1:20-cv-00192-KG-LF Document 50 Filed 12/16/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 DENNIS P. MURPHY, as Personal
 Representative of the Estate of
 RAYMOND FRANCISCO, Deceased,
   Plaintiff,

 v.                                                                  No. 1:20-cv-00192-KG-LF

 NAVAJO EXPRESS, INC.,
 GAIL MARY ROLAND, and
 LOVE’S TRAVEL STOPS &
 COUNTRY FOOD STORES, INC.
   Defendants.

                         ORDER GRANTING CARSON R. RUNGE'S
                       SWORN MOTION TO APPEAR PRO HAC VICE

          THE COURT, having reviewed the Carson R. Runge’s Sworn Motion to Appear Pro Hac

Vice, and having been fully-advised of the premises therein, hereby ORDERS that Carson R.

Runge of the law firm of SLOAN, HATCHER, PERRY, RUNGE, ROBERTSON, SMITH & JONES is hereby

admitted to practice with associated attorney John D. Sloan, Jr., both of the law firm of SLOAN,

HATCHER, PERRY, RUNGE, ROBERTSON, SMITH & JONES, in the above-entitled and numbered civil

action.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
